DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 9-13, 15-19, and 21 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lei et al. US 2015/0203787.
Lei et al teaches a microcapsule [0009].  The claimed species of polyfunctional monomer claimed as well as the amount claimed is taught at [0009], [0030] and taught in the examples.  Example 1 teaches 10 grams ethylene glycol dimethacrylate and no other shell monomer.  This is 100% polyfunctional monomer.  Example 2 teaches 8 
The fragrance or odorant are lipophilic and encapsulated thus anticipating the claimed core material.
The resultant capsules are crosslinked (aka cured).  The crosslinked network is described at [0030].  The examples teach curing overnight at 65ºC resulting in a highly crosslinked capsule.  
The process described at [0032] and taught in the examples anticipates that as claimed as well.  As such, the claims are anticipated and not novel.
In the event that one of ordinary skill in the art would not immediately envisage the claimed limitations from the cited art then the claimed invention is rendered prima facie obvious from the disclosure given that each of the claimed ingredients is disclosed and suggested to be used in combination as claimed.
Claim s 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al US 2015/0203787 in view of Mistry et al US 2013/0302392 .
Lei et al does not specifically teach a redox initiator selected from di(4-tertbutylcyclohexyl) peroxydicarbonate. However, Mistry teaches a process of preparing hydrogel microcapsules wherein the initiator is a thermal or redox initiator selected from di(4-tertbutylcyclohexyl) peroxydicarbonate [0067],
Regarding claim 20, Mistry further teaches a consumer care composition according to claim 16, wherein the home care composition (para [0040]: 'homecare & cleaning products') is a hard surface cleaner (para [0107]: 'hard surface cleaners').

Response to Arguments
Applicant's arguments and declaration filed 7/27/20 have been fully considered but they are not persuasive.
Applicant continues to argue the difference between the claims and Lei et al is that the instant core/shell capsule is patentable distinct from the hydrogel as taught by Lei et al.  In doing so, applicant is using Lei et al’s description of two types of microcapsule as a distinguishing point.  This cannot be found persuasive.  While Lei et al discusses two types of microcapsules this is not evidence of one type being patentably distinct from the other.  To the contrary, it is unclear which type of microcapsule Lei et al is claiming and which type of microcapsule applicant is claiming.  Further, either way, it does not render one patentable over the other.  These are the same monomers, in the same system having the same lipophile.  The resultant microcapsule is not patentably distinct.  With respect to Lei et al, applicant alleges that they are making the aggregate type based upon the use of the term “hydrogel”.  This is not sufficient support for applicant’s conclusion.  Lei et al clearly state that the “aggregate” or “hydrogel” are based on polymers such as alginate, gelatin, pectin, agar, gellan, or starch.  Lei et al. however, uses none of these polymers in the formation of their microcapsules.  One the other hand, Lei et al. references the shell-core, having a solid shell and liquid, solid or gel core.  This appears to be more in line with the description and examples.  These inconsistencies have yet to be addressed.   
As an aside, the solid shell taught by Lei et al. results in a “friable” shell as claimed.
Assuming applicant is correct in identifying two types of microcapsules, then applicant’s claims are of such breadth so as to read on both types of these microcapsules.  The declaration attempts to address this difference and support 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Peter D. Mulcahy/Primary Examiner, Art Unit 1762